Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 1 of 13




             EXHIBIT E
            Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 2 of 13

                                                                                             US007161190B2


(12) United States Patent                                                   (10) Patent No.:              US 7,161,190 B2
       Chikugawa                                                            (45) Date of Patent:                       Jan. 9, 2007
(54) SEMICONDUCTOR LIGHT-EMITTING                                             7,012,277 B1     3/2006 Takenaka ..................... 257/79
        DEVICE AND METHOD OF                                            2002fO163001    A1* 11, 2002 Shaddock ..               ... 257/79
        MANUFACTURING THE SAME                                          2003/0058650    A1* 3, 2003 Shh ..............         ... 362,294
                                                                        2003. O142500   A1* 7, 2003 Bachi et al. ......        ... 362,373
75                                                     - 0              2003/0183907    A1* 10/2003 Hayashi et al. .......     ... 257,666
(75) Inventor: High Chikugawa, Higashihiroshima                         2004/0012958 A1 1/2004 Hashimoto et al. ......... 362,241
                                                                        2004/00998.74 A1* 5/2004 Chang et al. ................. 257/98
                                       O O                              2004/013515.6 A1* 7/2004 Takenaka .......             ... 257/79
(73) Assignee: Sharp Kabushiki Kaisha, Osaka (JP)                       2005/0258.438 A1* 11/2005 Arik et al. .................... 257/88
(*) Notice:           Subject to any disclaimer, the term of this                   FOREIGN PATENT DOCUMENTS
                      past
                        M YW-
                              its,       listed under 35
                                 y U days.
                                                                       JP
                                                                       JP
                                                                                         11-46O18 A
                                                                                     2000-49384. A
                                                                                                          2,2, 2000
                                                                                                               1999
                                                                       JP            2000-58924 A         2, 2000
(21) Appl. No.: 11/193,364                                             JP            2000-77725 A         3, 2000
                                                                       JP           2000-124566 A         4/2000
(22) Filed:           Aug. 1, 2005                                     JP           2000-216443 A         8, 2000
                                                                       JP           2002-222998 A         8, 2002
(65)                    Prior Publication Data                         JP            2003-78219 A         3, 2003
                                                                       JP           2004-128424 A         4/2004
        US 2006/002221.6 A1           Feb. 2, 2006                     JP           2004-214436. A        T 2004
(30)          Foreign Application Priority Data                        * cited by examiner
  Aug. 2, 2004 (JP) ............................. 2004-225951          Primary Examiner Minhloan Tran
                                                                       Assistant Examiner—Eduardo A. Rodela
(51) Int. Cl.                                                          (74) Attorney, Agent, or Firm—Birch, Stewart, Kolasch &
        HOIL 3L/024             (2006.01)                              Birch, LLP
(52) U.S. Cl. ............................ 257/99; 257/79; 257/88;
            257/98: 257/E33.058; 257/E33.056; 257/E33.066              (57)                     ABSTRACT
(58) Field of Classification Search .................. 257/79,
                                                        257/99         A semiconductor light-emitting device includes a light
     See application file for complete search history.                 emitting element, a first lead frame having a main Surface
                                                                       having the light-emitting element mounted thereon, a second
(56)                    References Cited                               lead frame spaced apart from the first lead frame, resin
                 U.S. PATENT DOCUMENTS                                 molded portions for fixing the first and second lead frames,
                                                                       and a heat-radiating member bonded to a back face of the
       5,367,196 A       11/1994 Mahulikar et al.                      first lead frame with a brazing member (electrically-conduc
       5,907,151 A *      5/1999 Gramann et al. ........ 250,214.1     tive layer) containing metal interposed therebetween. The
       6,188,130 B1      2, 2001 Ramirez et al.
       6,335,548 B1      1/2002 Roberts et al.                         brazing member and the heat-radiating member are formed
       6,561,680 B1* 5/2003 Shih ........................... 362,294   immediately below and around the light-emitting element.
       6,645,783 B1 * 1 1/2003 Brunner et al.             ... 438/26
       6,936,855 B1* 8/2005 Harrah ........................ 257/88                      10 Claims, 6 Drawing Sheets




                        CSA S-SG
                                                                         Ay)
                                                                       SPSYS
                                                                 Y-4 4-4/1
                        \4%2. 20, Z2                                                                                         2A
    Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 3 of 13


U.S. Patent       Jan. 9, 2007    Sheet 1 of 6         US 7,161,190 B2




 FIG.1A




 FIG.1B                          6 5


                                 2A(2
                        CSS AS Nas NS NaNa SaaS SS NS
                  2B                      Y Y Y
    Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 4 of 13


U.S. Patent       Jan. 9, 2007    Sheet 2 of 6                  US 7,161,190 B2

   FIG.2A                                                   3

                          r/x                      1.



                           272                      ZZ
                                                        7


   FIG.2B




   FIG.2C                           5                       3



                  2B-422                                          SN 2A
                                                        7


   FIG.2D                           5                       3

                                    (2
                  2B 4222.54-2A
    Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 5 of 13


U.S. Patent       Jan. 9, 2007         Sheet 3 of 6                    US 7,161,190 B2

       FIG.3
                                             1                     3
                             W                    as

                      W222/224-2A
                                         8            8        7




      FIG.4A                          6 5         1                3




                  2-W212ZZ-2A
                                             10                7
      FIG.4B                     10


                                      11 1 1A             11
    Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 6 of 13


U.S. Patent       Jan. 9, 2007    Sheet 4 of 6
    Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 7 of 13


U.S. Patent       Jan. 9, 2007    Sheet 5 of 6         US 7,161,190 B2
    Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 8 of 13


U.S. Patent       Jan. 9, 2007    Sheet 6 of 6         US 7,161,190 B2


 FIG.7A PRIOR ART




                                                                      O2


                                                                      103




  FIG.7B PRIOR ART
                                 105 10          103


                     CNNNNNNNANNANA ANS SaaS

                      WZZZZZZZ
                                       107
          Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 9 of 13


                                                     US 7,161,190 B2
                              1.                                                                        2
       SEMCONDUCTOR LIGHT-EMITTING                                        For example, a white LED used for backlight of a liquid
           DEVICE AND METHOD OF                                        crystal or lighting requires extremely high luminous inten
         MANUFACTURING THE SAME                                        sity. It is difficult for Such a light-emitting element to attain
                                                                       the required luminous intensity only by improving the
  This nonprovisional application is based on Japanese            5    conversion efficiency from electricity to light. Therefore, an
Patent Application No. 2004-225951 filed with the Japan                attempt is made to increase the size of the light-emitting
Patent Office on Aug. 2, 2004, the entire contents of which            element itself As a result, heat generation from the light
are hereby incorporated by reference.                                  emitting element tends to increase.
                                                                          In a technique of manufacturing a package with metal as
          BACKGROUND OF THE INVENTION                             10   in Patent Document 1, however, a metal portion assumes a
                                                                       complex shape. Therefore, high precision machining is
  1. Field of the Invention                                            required, which makes it impractical to realize mass-pro
   The present invention relates to a semiconductor light              duction with the use of for example, a mold.
emitting device and a method of manufacturing the same,                   If a light-emitting element is mounted on a copper foil or
and more particularly, to a semiconductor light-emitting          15   a metallized layer as in Patent Documents 2 and 3, thermal
device used for backlight of a liquid crystal, a lighting              diffusivity in a horizontal direction is disadvantageously
device, an image scanner and the like that require a high heat         small due to a small thickness of the copper foil or the
dissipation property, and a method of manufacturing the                metallized layer.
SaC.
   2. Description of the Background Art                                            SUMMARY OF THE INVENTION
   In a light-emitting diode, a semiconductor laser or the
like, an increase in optical output causes a temperature rise             An object of the present invention is to provide a semi
in a device, resulting in, for example, a decrease in optical          conductor light-emitting device excellent in heat dissipation
output. To prevent this, a package having a high heat                  property and a method of manufacturing the same.
dissipation property is required.                                 25      A semiconductor light-emitting device according to the
   FIG. 6 is a top view showing a lead frame on which a                present invention includes a light-emitting element, a first
plurality of packages, each of which is a conventional                 lead frame having a main Surface having the light-emitting
semiconductor light-emitting device, are arranged. FIG. 7A             element mounted thereon, a resin portion for fixing the first
is an enlarged view of one of the packages shown in FIG. 6.            lead frame, and a heat-radiating member bonded to a back
FIG. 7B is a cross-section showing a semiconductor light          30   face of the first lead frame with an electrically-conductive
emitting device composed of one of the packages shown in               layer containing metal interposed therebetween.
FIG 7A.                                                                   Accordingly, heat generated in the light-emitting element
  Referring to FIGS. 6, 7A and 7B, a light-emitting element            is more likely to be transferred to the heat-radiating member
101 such as a light emitting diode (LED) is mounted on a               via the first lead frame. As a result, a semiconductor light
lead frame 2. On a main surface of lead frame 102, a resin        35   emitting device excellent in heat dissipation property is
molded portion 103 (on an upper side) is provided to                   provided.
surround light-emitting element 101. Lead frame 102 has a                 The electrically-conductive layer and the heat-radiating
lead terminal portion 104. Lead frame 102 is formed to                 member are preferably formed immediately below and
correspond to a circuit pattern, and light-emitting element            around the light-emitting element.
101 and lead frame 102 are connected as appropriate by a          40
                                                                          Accordingly, it is possible to further improve efficiency in
wire 105. Resin molded portion 103 has a reflecting portion            heat dissipation.
106. Accordingly, light emitted from light-emitting element               The heat-radiating member preferably has a cavity portion
101 is reflected thereon so that an angle at which the light is        serving as a coolant channel.
to be emitted is adjusted. A resin molded portion 107 (on a               By urging a coolant to flow through the cavity portion, it
lower side) is formed on a back face of lead frame 102. Lead      45
                                                                       is possible to further improve efficiency in heat dissipation.
frame 102 is fixed by resin molded portions 103 and 107.                  The heat-radiating member may be provided to couple a
   For a semiconductor laser element, it is common to adopt
a structure in which a submount is provided under the                  plurality of the first lead frames each having the light
light-emitting element to release heat generated therefrom             emitting element mounted thereon.
into a metal package via the Submount to improve its heat         50      Accordingly, the heat-radiating member can be used as a
dissipation property. Such a structure is disclosed in, for            member for coupling a plurality of lead frames.
example, Japanese Patent Laying-Open No. 2004-128424                      The heat-radiating member may contain at least one
(Patent Document 1).                                                   material selected from the group consisting of copper,
   Japanese Patent Laying-Open No. 2003-078219 (Patent                 aluminum, a copper alloy, and an aluminum alloy. The
Document 2) discloses a printed wiring board having a             55   heat-radiating member may be formed of a ceramic material.
copper foil layer serving as wiring and a concave portion on              With the use of any material descried above, the heat
a main Surface. The concave portion has a plate-like shape,            radiating member Sufficiently functions as a member for
and has a heat-radiating portion formed at the bottom.                 improving efficiency in heat dissipation.
   Japanese Patent Laying-Open No. 2000-124566 (Patent                    The semiconductor light-emitting device further includes,
Document 3) discloses a metallized substrate in which a           60   in one aspect, a second lead frame spaced apart from the first
main Surface of a ceramic Substrate having a high thermal              lead frame and electrically connected to the light-emitting
conductivity is metallized.                                            element via a wire. The heat-radiating member made of a
                                                                       ceramic material may be bonded to the back face of the first
          DISCLOSURE OF THE INVENTION                                  lead frame and a back face of the second lead frame with the
                                                                  65   electrically-conductive layer interposed therebetween. In
   However, the above-described semiconductor light-emit               this case, the electrically-conductive layer is split in order to
ting devices have problems below.                                      make the first lead frame and the second lead frame elec
         Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 10 of 13


                                                    US 7,161,190 B2
                              3                                                                 4
trically non-conductive via the electrically-conductive layer         apparent from the following detailed description of the
in a gap between the first and second lead frames.                    present invention when taken in conjunction with the
   Accordingly, with the simple technique, it is possible to          accompanying drawings.
improve efficiency in heat dissipation of the semiconductor
light-emitting device in which each of a plurality of lead                  BRIEF DESCRIPTION OF THE DRAWINGS
frames has a light-emitting element mounted thereon.
   The first lead frame may have a plurality of the light               FIG. 1A is a top view of a semiconductor light-emitting
emitting elements mounted thereon, and the heat-radiating             device according to a first embodiment of the present
member may be provided in a lower portion of each of the              invention.
plurality of light-emitting elements.                            10     FIG. 1B is a cross-section of the semiconductor light
   Accordingly, it is possible to improve efficiency in heat          emitting device according to the first embodiment of the
dissipation of the semiconductor light-emitting device in             present invention, along a line I—I in FIG. 1A.
which a lead frame has a plurality of light-emitting elements           FIG. 2A is a cross-section of the semiconductor light
mounted thereon.                                                      emitting device shown in FIGS. 1A and 1B in one of
   A method of manufacturing a semiconductor light-emit          15   manufacturing steps.
ting device according to the present invention includes the             FIG. 2B is a cross-section of the semiconductor light
steps of forming a resin portion for holding a lead frame             emitting device shown in FIGS. 1A and 1B in one of the
Such that a back face of the lead frame is exposed, mounting          manufacturing steps.
a light-emitting element on a main Surface of the lead frame            FIG. 2C is a cross-section of the semiconductor light
located at the exposed back face of the lead frame, and               emitting device shown in FIGS. 1A and 1B in one of the
bonding a heat-radiating member to the exposed back face              manufacturing steps.
of the lead frame with an electrically-conductive layer                 FIG. 2D is a cross-section of the semiconductor light
containing metal interposed therebetween.                             emitting device shown in FIGS. 1A and 1B in one of the
   With the steps above, a semiconductor light-emitting          25
                                                                      manufacturing steps.
device having a high heat dissipation property is provided.             FIG. 3 is a cross-section of a semiconductor light-emitting
   The method of manufacturing a semiconductor light                  device according to a second embodiment of the present
emitting device further includes the step of inspecting the           invention.
light-emitting element mounted on the lead frame. The step              FIG. 4A is a cross-section of a semiconductor light
of bonding the heat-radiating member to the back face of the     30   emitting device according to a third embodiment of the
lead frame may be performed after the step of inspecting the          present invention.
light-emitting element.                                                 FIG. 4B is a top view of a heat-radiating member of the
   By doing so, it is possible to attach the heat-radiating           semiconductor light-emitting device shown in FIG. 4A.
member only to the lead frame having a non-defective                    FIG. 5 is a top view of a semiconductor light-emitting
light-emitting element mounted thereon, which makes it           35   device according to a fourth embodiment of the present
possible to increase yields of the heat-radiating member.             invention.
Moreover, it is possible to improve efficiency in mounting               FIG. 6 is a top view showing how a resin molded portion
operation. As a result, the cost of manufacturing the semi            is formed on a lead frame to Surround a light-emitting
conductor light-emitting device is reduced.                           element.
   In one aspect of the method of manufacturing a semicon        40      FIG. 7A is a top view of a conventional semiconductor
ductor light-emitting device, Solder is used as the electri           light-emitting device.
cally-conductive layer. Here, the step of bonding the heat              FIG. 7B is a cross-section of the conventional semicon
radiating member to the lead frame is performed by applying           ductor light-emitting device.
the electrically-conductive layer on the back face of the lead
frame or a Surface of the heat-radiating member, and then        45              DESCRIPTION OF THE PREFERRED
urging the electrically-conductive layer into contact with the                           EMBODIMENTS
back face of the lead frame and heating the electrically
conductive layer.                                                       Embodiments of a semiconductor light-emitting device
   In another aspect of the method of manufacturing a                 and a method of manufacturing the same according to the
semiconductor light-emitting device, a compound contain          50   present invention will now be described in reference to
ing gold and tin is used as the electrically-conductive layer.        FIGS 1A to 5.
Here, the step of bonding the heat-radiating member to the
lead frame is performed by evaporating the electrically               First Embodiment
conductive layer onto the back face of the lead frame or the            FIGS. 1A and 1B show a semiconductor light-emitting
Surface of the heat-radiating member, and then urging the        55   device according to an embodiment of the present invention.
electrically-conductive layer into contact with the back face         FIG. 1A is a top view, while FIG. 1B is a cross-section along
of the lead frame and heating the electrically-conductive             a line I—I in FIG. 1A.
layer.                                                                  The semiconductor light-emitting device according to the
   In both of the aspects, the above-described semiconductor          present embodiment includes a light-emitting element 1, a
light-emitting device having a high heat dissipation property    60   lead frame 2A (first lead frame) having a main Surface
is provided with the simplified steps described above.                having the light-emitting element mounted thereon, a lead
   According to the present invention, as described above, it         frame 2B (second lead frame) spaced apart from lead frame
is possible to provide a semiconductor light-emitting device          2A, resin molded portions 3 and 7 (resin portions) for fixing
excellent in heat dissipation property, and a method of               lead frames 2A and 2B, and a heat-radiating member 8
manufacturing the same.                                          65   bonded to a back face of lead frame 2A with a brazing
   The foregoing and other objects, features, aspects and             member (electrically-conductive layer) containing metal
advantages of the present invention will become more                  interposed therebetween. In the example in FIGS. 1A and
          Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 11 of 13


                                                     US 7,161,190 B2
                          5                                                                            6
1B, the brazing member and heat-radiating member 8 are                 mately 20 mA has conventionally flowed through a light
formed immediately below and around light-emitting ele                 emitting element of approximately 0.3 mmx0.3 mm,
ment 1.                                                                whereas a current of 350 mA flows through a light-emitting
   Light-emitting element 1 mounted on lead frame 2A is,               element of approximately 1 mmx1 mm in recent years.
for example, a light emitting diode (LED). On main Surfaces            When the currents above are converted into power, the
of lead frames 2A and 2B, resin molded portion 3 (on an                power used in recent years (approximately 1 W.) is at least
upper side) is provided to Surround light-emitting element 1.          10 times as high as the power conventionally used (0.07W).
Lead frames 2A and 2B are formed to correspond to a circuit            As the power increases, heat generation from the light
pattern. Light-emitting element 1 and lead frame 2B are                emitting element increases. Therefore, it is critical to dis
connected as appropriate by a wire 5 made of Au or the like.      10   perse, transfer, and dissipate thermal energy generated in the
Resin molded portion 3 has a reflecting portion 6. Accord              light-emitting element in a manner as prompt as possible.
ingly, light emitted from light-emitting element 1 is reflected           In this regard, in the semiconductor light-emitting device
thereon so that an angle at which the light is to be emitted           having the above-described structure according to the
is adjusted. On the back face of lead frame 2A and a back              present embodiment, heat generated in light-emitting ele
face of lead frame 2B, resin molded portion 7 (on a lower         15   ment 1 is more likely to be transferred to heat-radiating
side) is formed. Lead frames 2A and 2B are fixed by resin              member 8 via lead frame 2A. As a result, a semiconductor
molded portions 3 and 7.                                               light-emitting device having a high heat dissipation property
   For lead frames 2A and 2B, it is possible to use a copper           is provided. Here, by bonding heat-radiating member 8 to
alloy in which an Fe Ni P based compound is finely                     lead frame 2A, thermal conductivity can further be improved
dispersed and deposited. By using this, it is possible to              when compared to the case where heat-radiating member 8
obtain a lead frame excellent in strength and heat resistance.         is simply provided under light-emitting element 1. Further
When the material above is used, the lead frame has a                  more, by urging heat-radiating member 8 into contact with
thermal conductivity of approximately 310 (W/m-K).                     lead frame 2A to make them electrically conductive via
Although the thermal conductivity of this material is inferior         brazing member (electrically-conductive layer), thermal
to that of copper, which is approximately 400 (W/m K), and        25   conductivity can further be improved when compared to the
that of silver, which is approximately 420 (W/m-K), it is              case where heat-radiating member 8 is simply brought into
quite similar to that of gold, which is approximately 310              contact with lead frame 2A.
(W/m-K). The thermal conductivity of this material is                     As shown in FIG. 1B, heat-radiating member 8 has a
extremely superior to that of aluminum nitride (AIN), which            cavity portion 9. By allowing a fluid of high thermal
is approximately 150–200 (W/m-K), and that of alumina             30   conductivity Such as a silicon oil to flow through cavity
(AlO), which is approximately 20–40 (W/m-K), both of                   portion 9, a heat dissipation property can further be
them being ceramics.                                                   improved. In other words, by providing a cavity portion
  The thicknesses of lead frames 2A and 2B can be modified             serving as a coolant channel, a heat dissipation property of
as appropriate, and may be, for example, approximately at              the semiconductor light-emitting device is improved.
least 0.3 mm and at most 0.5 mm. With the thickness of this       35      As described above, the present embodiment provides a
order, sufficient efficiency in heat transfer in a horizontal          semiconductor light-emitting device in which thermal con
direction and a sufficient folding property of the lead frame          ductivity between heat-radiating member 8 and lead frame
can be assured.                                                        2A having light-emitting element 1 mounted thereon is high,
   The main surfaces of lead frames 2A and 2B (the upper               and thus a heat dissipation property is high as a whole.
side in FIG. 1B) are, for example, Ag-plated. Therefore,          40     Each of FIGS. 2A-2D is a cross-section of the above
light emitted from light-emitting element 1 is efficiently             described semiconductor light-emitting device in each of
reflected to the front (upwardly in FIG. 1B).                          manufacturing steps.
   For the brazing member for forming the electrically                   As shown in FIGS. 2A-2D, a method of manufacturing a
conductive layer that bonds lead frame 2A and heat-radiat              semiconductor light-emitting device according to the
ing member 8, it is possible to use solder, a compound            45   present embodiment includes the steps of forming resin
containing gold and tin (hereinafter it may be referred to as          molded portions 3 and 7 (resin portions) for holding lead
AuSn), and others. By using these materials, it is possible to         frames 2A and 2B such that the back face of lead frame 2A
significantly improve thermal conductivity between light               is exposed (FIG. 2A), folding lead frames 2A and 2B (FIG.
emitting element 1 and lead frame 2A, and heat-radiating               2B), mounting light-emitting element 1 on a main Surface of
member 8. Furthermore, it is also possible to use an Agpaste      50   lead frame 2A located at the exposed back face of lead frame
blended with a resin for the brazing member. In this case,             2A (FIG. 2C), and bonding heat-radiating member 8 to the
heat-radiating member 8 can be bonded to lead frame 2A at              exposed back face of lead frame 2A by the brazing member
a relatively low temperature (e.g. approximately 150° C.).             (electrically-conductive layer) containing metal interposed
   For heat-radiating member 8, a material containing cop              therebetween (FIG. 2D).
per, aluminum, a copper alloy, an aluminum alloy and              55      Referring to FIG. 2A, resin molded portions 3 and 7 for
others, and a ceramic material are used. By using any of               fixing lead frames 2A and 2B are formed by, for example,
these materials, heat-radiating member 8 sufficiently func             insert molding. Here, mass production can easily be realized
tions as a member for improving efficiency in heat dissipa             by adopting a technique of forming a plurality of patterns of
tion.                                                                  lead frames 2A and 2B on a single, plate-like member in a
   In recent years, a white LED, which is obtained, for           60   continuous manner (e.g. a state as in FIG. 6 described
example, by applying phosphors to a blue LED to generate               above), forming resin molded portions 3 and 7 on each of the
quasi-white light or by using red/green/blue LEDs to gen               patterns, and then splitting the plate-like member.
erate white light, has been provided and increasingly been                Referring to FIG. 2B, lead frames 2A and 2B are folded
demanded. The white LED used for backlight of a liquid                 into a given shape. As such, a lead terminal portion is
crystal or lighting requires extremely high luminous inten        65   formed.
sity. Therefore, an attempt is made to increase the size of the          Referring to FIG. 2C, light-emitting element 1 is die
light-emitting element. For example, a current of approxi              bonded to the main surface of lead frame 2A. For the
          Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 12 of 13


                                                    US 7,161,190 B2
                             7                                                                       8
die-bonding material, an Ag paste, solder, AuSn or the like           Third Embodiment
is used. Afterwards, wire 5 is used to connect the light                 FIGS. 4A and 4B show a semiconductor light-emitting
emitting element to lead frame 2B, and light-emitting ele             device according to a third embodiment. FIG. 4A is a
ment 1 is inspected on its property (in an inspection step).          cross-section of the semiconductor light-emitting device,
   Referring to FIG. 2D, only in a device whose light            5    while FIG. 4B is a top view of a heat-radiating member 10
emitting element 1 mounted on lead frame 2A is determined             in the semiconductor light-emitting device shown in FIG.
to be non-defective in the inspection step above, heat                4A.
radiating member 8 is bonded to the back face of lead frame              The semiconductor light-emitting device according to the
2A with the brazing member containing metal interposed                present embodiment is a modification of the semiconductor
therebetween.                                                    10   light-emitting devices according to the first and second
   AS Such, it is possible to attach heat-radiating member 8          embodiments, and characterized in that heat-radiating mem
only to lead frame 2A having non-defective light-emitting             ber 10 made of a ceramic material is bonded to the back
element 1 mounted thereon, which can improve yields of                faces of lead frame 2A (first lead frame) and lead frame 2B
heat-radiating member 8, and efficiency in mounting opera             (second lead frame) with a metallized layer 11 (electrically
tion as well. As a result, the cost of manufacturing the         15   conductive layer) interposed therebetween, and that metal
semiconductor light-emitting device is reduced.                       lized layer 11 is split (an exposed portion 11A of the ceramic
   Here, if solder is used as the brazing member (electrically        material is formed) in order to make lead frames 2A and 2B
conductive layer) to bond heat-radiating member 8 to lead             electrically non-conductive via metallized layer 11 in a gap
frame 2A, the step of bonding heat-radiating member 8 to              between lead frames 2A and 2B, as shown in FIGS. 4A and
lead frame 2A is performed by applying the brazing member             4B.
on the back face of lead frame 2A or a surface of heat                   In the above-described semiconductor light-emitting
radiating member 8, and then urging the brazing member                device, a light-emitting element not shown, for example,
into contact with the back face of lead frame 2A and heating          may also be mounted on lead frame 2B. In this case, by
the brazing member.                                                   adopting the structure above, it is possible to efficiently
   If a compound (AuSn) containing gold and tin is used as       25   release heat generated from the light-emitting elements on
the brazing member (electrically-conductive layer) to bond            lead frames 2A and 2B to the outside, while preventing
heat-radiating member 8 to lead frame 2A, the step of                 electrical short between lead frames 2A and 2B.
bonding heat-radiating member 8 to lead frame 2A is                      In the present embodiment, as described above, it is
performed by evaporating the brazing member onto the back             possible to improve efficiency in heat dissipation of the
face of lead frame 2A or the surface of heat-radiating           30   semiconductor light-emitting device in which a light-emit
member 8, and then urging the brazing member into contact             ting element is mounted on each of the plurality of lead
with the back face of lead frame 2A and heating the brazing           frames (lead frames 2A and 2B) with a simple technique.
member.                                                                  In the present embodiment, the detailed description of the
  In both cases, the above-described semiconductor light              features similar to those in the first and second embodiments
emitting device having a high heat dissipation property is       35   described above will not be repeated.
provided with the simplified steps.                                   Fourth Embodiment
Second Embodiment                                                        FIG. 5 is a top view showing a semiconductor light
   FIG. 3 is a cross-section of a semiconductor light-emitting        emitting device according to a fourth embodiment.
device according to a second embodiment.                         40      The semiconductor light-emitting device according to the
   The semiconductor light-emitting device according to the           present embodiment is a modification of the semiconductor
present embodiment is a modification of the semiconductor             light-emitting devices according to the first to third embodi
light-emitting device according to the first embodiment, and          ments, and characterized in that a heat-radiating member 12
characterized in that a plurality of light-emitting elements 1        is provided to couple a plurality of lead frames each having
are mounted on lead frame 2A, and that heat-radiating            45   a light-emitting element 1 mounted thereon as shown in FIG.
member 8 is provided in a lower portion of each of the                5.
plurality of light-emitting elements 1, as shown in FIG. 3.              Accordingly, heat-radiating member 12 can be used as a
   Even if the plurality of light-emitting elements 1 are             member for coupling the plurality of lead frames. As a result,
mounted on lead frame 2A, as described above, it is possible          a semiconductor light-emitting device having light-emitting
to use a single heat-radiating member 8 to improve a heat        50   elements 1 arranged at high density is provided.
dissipation property. However, as shown in FIG. 3, by                    In heat-radiating member 12, a cavity portion 14 is
dividing heat-radiating member 8 into a plurality of sections         provided to serve as a coolant channel. A circulating pump
to be provided, the entire size of heat-radiating member 8            13 allows a coolant for improving a heat dissipation property
can be made Smaller. Accordingly, it is possible to reduce            to circulate through the coolant channel.
weight and cost of the semiconductor light-emitting device.      55      In the present embodiment, as described above, it is
Moreover, interference between the plurality of light-emit            possible to obtain a semiconductor light-emitting device
ting elements 1 caused by heat from themselves is Sup                 having light-emitting elements arranged thereon at high
pressed, and the plurality of light-emitting elements 1 are           density and having a high heat dissipation property.
electrically insulated from each other, which provides higher            In the present embodiment, the detailed description of the
flexibility in electrical wiring.                                60   features similar to those in the first to third embodiments
   In the present embodiment, as described above, it is               described above will not be repeated.
possible to improve efficiency in heat dissipation of the                The embodiments of the present invention have been
semiconductor light-emitting device in which the plurality            described and illustrated. It is intended from the beginning
of light-emitting elements 1 are mounted on lead frame 2A.            to combine the characteristic portions as appropriate in each
   In the present embodiment, the detailed description of the    65   of the embodiments described above.
features similar to those in the first embodiment described              Although the present invention has been described and
above will not be repeated.                                           illustrated in detail, it is clearly understood that the same is
         Case 2:21-cv-03208-JHS Document 6-5 Filed 08/13/21 Page 13 of 13


                                                     US 7,161,190 B2
                              9                                                                    10
by way of illustration and example only and is not to be                 said electrically-conductive layer is split in order to make
taken by way of limitation, the spirit and scope of the present            said first lead frame and said second lead frame elec
invention being limited only by the terms of the appended                  trically non-conductive via said electrically-conductive
claims.                                                                    layer in a gap between said first and second lead
   What is claimed is:                                            5        frames.
   1. A semiconductor light-emitting device, comprising:                 8. The semiconductor light-emitting device according to
   a light-emitting element;                                           claim 1, wherein
   a first lead frame having a main Surface having said                  said first lead frame has a plurality of said light-emitting
      light-emitting element mounted thereon;                              elements mounted thereon, and
   a resin portion for fixing said first lead frame, said resin   10
                                                                         said heat-radiating member is provided in a lower portion
      portion has a reflecting portion reflecting light emitted             of each of the plurality of said light-emitting elements.
      from said light-emitting element; and                              9. A semiconductor light-emitting device, comprising:
   a heat-radiating member bonded to a back face of said first           a plurality of light-emitting elements;
      lead frame with an electrically-conductive layer con
      taining metal interposed therebetween, said electri         15     a plurality of first lead frames each having a main Surface
      cally-conductive layer is formed to extend from an area               and a respective light-emitting element mounted
      below the reflecting portion to the area outside the area            thereon;
      covered by the reflecting portion.                                 resin portions for fixing each of said first lead frames;
   2. The semiconductor light-emitting device according to               a heat-radiating member bonded to a back face of each of
claim 1, wherein said electrically-conductive layer and said                said first lead frames with an electrically-conductive
heat-radiating member are formed immediately below and                      layer containing metal interposed therebetween,
around said light-emitting element.                                         wherein said heat-radiating member is provided to
   3. The semiconductor light-emitting device according to                  couple said plurality of first lead frames:
claim 1, wherein said heat-radiating member has a cavity                 a cavity within said heat-radiating member serving as a
portion serving as a coolant channel.                             25       coolant channel; and
   4. The semiconductor light-emitting device according to               a circulating pump for circulating coolant through said
claim 1, wherein said heat-radiating member is provided to                 coolant channel.
couple a plurality of said first lead frames each having                 10. A semiconductor light-emitting device, comprising:
light-emitting element mounted thereon.                                  a plurality of light-emitting elements;
   5. The semiconductor light-emitting device according to        30
                                                                         a first lead frame having a main Surface, and an entire
claim 1, wherein said heat-radiating member contains at                     Surface of each said plurality of light-emitting elements
least one material selected from the group consisting of                   are mounted on said main Surface of said first lead
copper, aluminum, a copper alloy, and an aluminum alloy.                   frame;
   6. The semiconductor light-emitting device according to               a resin portion for fixing said first lead frame; and
claim 1, wherein said heat-radiating member is formed of a        35
ceramic material.                                                        a plurality of heat-radiating members bonded to a back
   7. The semiconductor light-emitting device according to                  face of said first lead frame with an electrically-con
claim 6, further comprising a second lead frame spaced apart                ductive layer containing metal interposed therebe
from said first lead frame and electrically connected to said              tween, wherein
light-emitting element via a wire, wherein                        40     said plurality of heat-radiating members are provided in a
   said heat-radiating member is bonded to the back face of                lower portion of each of the plurality of said light
     said first lead frame and a back face of said second lead             emitting elements.
     frame with said electrically-conductive layer inter
     posed therebetween, and
